Name: Commission Regulation (EEC) No 1938/89 of 30 June 1989 fixing the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/68 Official Journal of the European Communities 1 . 7 . 89 COMMISSION REGULATION (EEC) No 1938/89 of 30 June 1989 fixing die world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82 where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Whereas, under Commission Regulation (EEC) No 2049/82 (') as last amended by Regulation (EEC) No 1238/87 (10), and under Regulation (EEC) No 2036/82 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (6) (b) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1789/89 (4), and in particular Article 2 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins ^5), as last amended by Regu ­ lation (EEC) No 3870/88 (*  ), and in particular Article 26a (7) thereof, Whereas Council Regulation (EEC) No 1 246/89 Q fixed the guide price for peas and field beans for the 1989/90 marketing year ; Whereas, in accordance with Article 2a of Regulation (EEC) No 1431 /82, the guide price is increased monthly as from the beginning of - the third month of the marketing year ; whereas Council Regulation (EEC) No 1247/89 (8) fixed the amount of these monthly increases ; Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor referred to in the last subparagraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (n), as amended by Regulation (EEC) No 1636/87 (12) ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; Whereas pursuant to Articles 121 (3) and 307 (3) of the Act of Accession the aid granted on products harvested and processed in either of these Member States is to be (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. (3) OJ No L 219, 28 . 7. 1982, p. 1 . (j OJ No L 176, 23. 6. 1989, p. 11 . O OJ No L 342, 19 . 12. 1985, p. 1 . Is) OJ No L 345, 14. 12. 1988, p. 21 . o OJ No L 129, 11 . 5. 1989, p. 7. (8) OJ No L 129, 11 . 5. 1989, p. 9. (9) OJ No L 219, 28. 7. 1982, p. 36. O OJ No L 117, 5 . 5. 1987, p. 9 . (,l) OJ No L 164, 24. 6. 1985, p. 1 . 02) OJ No L 153, 13. 6. 1987, p. 1 . 1 . 7. 89 Official Journal of the European Communities No L 187/69 reduced by the customs duties charged by the Member State on peas and field beans imported from third coun ­ tries ; Whereas, pursuant to Article 26 a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount refferred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the aid must be fixed before the beginning of each marketing year and may be adjusted if the world market price alters markedly ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 marketing year has been calculated on the basis of the abatement valid for the year 1988/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 21 ECU/100 kg. Article 2 1 . The amount of the gross aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex I. 2. The amount of final aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex II. 3 . However, the amount of aid for peas and field beans shall be confirmed or replaced with effect from 1 July 1989 to take account, where applicable, of the conse ­ quences of the application of the maximum guaranteed quantities system for the 1989/90 marketing eyar in cases of advance fixing. Article 3 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission No L 187/70 Official Journal of the European Communities 1 . 7. 89 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 1st period 2nd period 3rd period 4th period 5th period 6th period 7 (&gt;) 8 (') 9 0 10 o 11(1) 12 0 10 Peas used :  in Spain 5,503 5,503 5,661 5,819 5,977 6,135 6,293  in Portugal 5,545 5,545 5,703 5,861 6,019 6,177 6,335  in another Member State 5,860 5,860 6,018 6,176 6,334 6,492 6,650 Field beans used : ||  in Spain 5,860 5,860 6,018 6,176 6,334 6,492 6,650  in Portugal 5,545 5,545 5,703 5,861 6,019 6,177 6,335  in another Member State 5,860 5,860 6,018 6,176 6,334 6,492 6,650 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period I 7 0 8 (') 9 (') 10 0 110 12 0 10 Products harvest in :  BLEU (Bfrs/Lfrs) 282,96 282,96 290,59 298,22 305,85 313,48 321,11  Denmark (Dkr) 52,33 52,33 53,74 55,15 56,56 57,97 59,38  Federal Republic of GermanyIl \ (DM) 13,84 13,84 14,21 14,58 14,96 15,33 15,70  Greece (Dr) 827,98 827,98 856,43 884,88 913,33 941,79 970,24  Spain (Pta) 903,69 903,69 928,05 952,42 976,79 1 001,15 1 025,52  France (FF) 45,11 45,11 46,33 47,54 48,76 49,97 51,19  Ireland ( £ Irl) 5,021 5,021 5,156 5,291 5,427 5,562 5,697  Italy (Lit) 9 857 9 857 10122 10 388 10 654 10 920 11 185  Netherlands (Fl) 15,46 15,46 15,87 16,29 16,71 17,12 17,54  Portugal (Esc) 1 125,13 1 125,13 1 155,47 1 185,80 1 216,14 1 246,48 1 276,81  United Kingdom ( £) 3,613 3,613 3,724 3,836 3,947 4,058 4,169 Amounts to be deducted in the case of :  peas used in Spain (Pta) 55,05  peas and field beans used in Portugal (Esc) 60,48 ANNEX III Exchange rate of the ECU to be used BLEU DK DB EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 175,744 130,025 6,90403 0,768411 1 478,50 2,31943 170,569 0,670080 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to consequences of application of the maximum guaranteed quantity arrangements for that marketing year.